



Exhibit 10.2
ADVISORY AGREEMENT
This ADVISORY AGREEMENT (this “Agreement”) is entered into on this 22nd day of
September, 2016, by and between COLE OFFICE & INDUSTRIAL REIT (CCIT III), INC.,
a Maryland corporation (the “Company”), and COLE CORPORATE INCOME ADVISORS III,
LLC, a Delaware limited liability company.
W I T N E S S E T H
WHEREAS, the Company intends to issue shares of its Class A common stock, par
value $0.01 per share, and its Class T common stock, par value $0.01 per share,
to the public, upon registration of such shares with the U.S. Securities and
Exchange Commission pursuant to the Securities Act of 1933, as amended from time
to time, or any successor statute thereto, as interpreted by any applicable
regulations as in effect from time to time (the “Securities Act”);
WHEREAS, the Company intends to qualify as a real estate investment trust and to
invest its funds in investments permitted by the terms of the Articles of
Incorporation of the Company (and any amendments and/or restatements thereof)
filed with the Maryland State Department of Assessments and Taxation in
accordance with the Maryland General Corporation Law, as amended from time to
time (the “Articles of Incorporation”), and Sections 856 through 860 of the
Internal Revenue Code of 1986, as amended from time to time, or any successor
statute thereto (the “Code”);
WHEREAS, the Company desires to avail itself of the experience, sources of
information, advice, assistance and certain facilities available to Cole
Corporate Income Advisors III, LLC, a Delaware limited liability company, any
successor advisor to the Company, or any Person to which Cole Corporate Income
Advisors III, LLC, or any successor advisor subcontracts all or substantially
all of its functions (collectively, the “Advisor”), and to have the Advisor
undertake the duties and responsibilities hereinafter set forth, on behalf of,
and subject to the supervision of, the Board of Directors of the Company (the
“Board”), all as provided herein; and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board, on the terms and conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I
DEFINITIONS
1.01 Definitions. For purposes of this Agreement:
“2%/25% Guidelines” shall mean the requirement pursuant to the NASAA Guidelines
that, in any four consecutive fiscal quarters, total Operating Expenses not
exceed the greater of 2% of Average Invested Assets during such period or 25% of
Net Income over the same period.
“Acquisition Expenses” shall mean any and all expenses incurred by the Company,
the Advisor, or any Affiliate of either in connection with the selection,
evaluation, structuring, acquisition or development of any Asset, whether or not
acquired, including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses, and title insurance
premiums.
“Acquisition Fees” shall mean the fees payable to the Advisor pursuant to
Section 3.01(b) of this Agreement.
“Advisory Fee” shall mean the fee payable to the Advisor pursuant to
Section 3.01(a) of this Agreement.
“Affiliate” or “Affiliated” shall mean, as to any Person, (i) any Person
directly or indirectly owning, controlling, or holding, with the power to vote,
10% or more of the outstanding voting securities of such Person; (ii) any Person
10% or more of whose outstanding voting securities are directly or indirectly
owned, controlled, or held, with power to vote, by such other Person; (iii) any
Person, directly or indirectly, controlling, controlled by, or under common


1

--------------------------------------------------------------------------------





control with such Person; (iv) any executive officer, director, trustee or
general partner of such Person; and (v) any legal entity for which such Person
acts as an executive officer, director, trustee or general partner.
“Appraised Value” shall mean the implied value of an Asset based upon a
valuation made by the Board in its determination of Estimated NAV, conducted by
or with the material assistance or confirmation of an Independent Expert. The
Appraised Value will be used beginning on the valuation date utilized in
determining the Estimated NAV.
“Assets” shall mean Properties, Mortgages and other direct or indirect
investments in equity interests in, or loans secured by, Real Property (other
than investments in bank accounts, money market funds or other current assets,
whether of the proceeds from an Offering or the sale of an Asset or otherwise)
owned by the Company, directly or indirectly through one or more of its
Affiliates.
“Average Invested Assets” shall mean, for a specified period, the average of the
aggregate Values of the Assets during such period, computed by taking the
average of such Values at the end of each business day during such period.
“Book Value” shall mean the book value of an Asset calculated in accordance with
accounting principles generally accepted in the United States, before reserves
for depreciation, amortization, bad debts or other similar non-cash reserves,
including any capital improvements and any recognized impairment with respect to
such Asset.
“Bylaws” shall mean the bylaws of the Company, as the same are in effect as
amended from time to time.
“Change of Control” shall mean any event (including, without limitation, issue,
transfer or other disposition of Shares of capital stock of the Company or
equity interests in the Partnership, merger, share exchange or consolidation)
after which any “person” (as that term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-j of the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Company or the
Partnership representing greater than 50% or more of the combined voting power
of the Company’s or the Partnership’s then outstanding securities, respectively;
provided, that, a Change of Control shall not be deemed to occur as a result of
any widely distributed public offering of the Shares.
“Class A Shares” shall mean shares of the Company’s Class A common stock, par
value $0.01 per share.
“Class T Shares” shall mean shares of the Company’s Class T common stock, par
value $0.01 per share.
“Company” shall have the meaning set forth in the Preamble.
“Competitive Real Estate Commission” shall mean a real estate or brokerage
commission paid for the purchase or sale of a Property which is reasonable,
customary, and competitive in light of the size, type and location of the
Property.
“Construction Fee” shall mean a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or to provide major repairs or rehabilitations on a
Property.
“Contract Purchase Price” shall mean the amount actually paid or allocated in
respect of the purchase, development, construction or improvement of an Asset,
or the amount of funds advanced with respect to a Mortgage, exclusive of
Acquisition Fees and Acquisition Expenses.
“Contract Sales Price” shall mean the total consideration provided for in the
sales contract for the sale of a Property.
“Dealer Manager” shall mean Cole Capital Corporation, an Affiliate of the
Advisor, or such Person selected by the Board to act as the dealer manager for
an Offering.
“Director” shall mean a member of the Board of Directors.
“Disposition Fees” shall mean the fees payable to the Advisor pursuant to
Section 3.01(d) of this Agreement.
“Distributions” shall mean any dividends or other distributions of money or
other property by the Company to owners of Shares, including distributions that
may constitute a return of capital for federal income tax purposes.


2

--------------------------------------------------------------------------------





“Estimated NAV” shall mean a per share estimated value of the Company’s shares
determined by the Board based on valuations of the assets and liabilities of the
Company conducted by, or with the material assistance or confirmation of, an
Independent Expert and derived from a methodology that conforms to standard
industry practice.
“Financing” shall mean any origination, assumption or refinancing of any
indebtedness or obligation.
“Financing Coordination Fee” shall mean the fees payable to the Advisor pursuant
to Section 3.01(e) of this Agreement.
“Gross Proceeds” shall mean the aggregate purchase price of all Shares sold for
the account of the Company through an Offering, without deduction for Selling
Commissions, volume discounts, any marketing support and due diligence expense
reimbursements, dealer manager fees, distribution and stockholder servicing
fees, or Organization and Offering Expenses. For the purpose of computing Gross
Proceeds, the purchase price of any Share for which reduced Selling Commissions
or dealer manager fees are paid to the Dealer Manager or a Soliciting Dealer
(where net proceeds to the Company are not reduced) shall be deemed to be the
full amount of the price per share for such Share pursuant to the Prospectus for
such Offering without reduction.
“Independent Director” shall mean a Director who is not, and within the last two
years has not been, directly or indirectly associated with the Sponsor or the
Advisor by virtue of (i) ownership of an interest in the Sponsor, the Advisor or
any of their Affiliates, (ii) employment by the Sponsor, the Advisor or any of
their Affiliates, (iii) service as an officer or director of the Sponsor, the
Advisor or any of their Affiliates, (iv) performance of services, other than as
a Director, for the Company, (v) service as a director or trustee of more than
three real estate investment trusts organized by the Sponsor or advised by the
Advisor or (vi) maintenance of a material business or professional relationship
with the Sponsor, the Advisor or any of their Affiliates. A business or
professional relationship is considered “material” per se if the gross revenue
derived by the prospective Independent Director from the Sponsor, the Advisor
and their Affiliates exceeds 5.0% of either (x) the prospective Independent
Director’s annual gross revenue, derived from all sources, during either of the
last two years, or (y) the prospective Independent Director’s net worth on a
fair market value basis. An indirect relationship with the Sponsor or the
Advisor shall include circumstances in which a Director’s spouse, parent, child,
sibling, mother- or father-in-law, son- or daughter-in-law, or brother- or
sister-in-law is or has been associated with the Sponsor, the Advisor, any of
their Affiliates or the Company.
“Independent Expert” shall mean a Person who (i) has no material current or
prior business or personal relationship with the Advisor or the Directors and
(ii) is engaged to a substantial extent in the business of rendering opinions
regarding the value of Assets of the type held by the Company.
“Initial Investment” shall have the meaning set forth in Section 6.11.
“Invested Capital” shall mean the amount calculated by multiplying the total
number of Shares purchased by Stockholders by the issue price at the time of
such purchase, reduced by the portion of any Distribution that is attributable
to Net Sales Proceeds and by any amounts paid by the Company to repurchase
Shares pursuant to the Company’s plan for repurchase of Shares.
“Joint Ventures” shall mean the joint venture or partnership arrangements in
which the Company or the Partnership is a co-venturer or general partner which
are established to acquire or hold Assets.
“Listing” or “Listed” shall mean the approval of the Company’s application to
list the Shares by a national securities exchange and the commencement of
trading in the Shares on the respective national securities exchange. Upon such
Listing, the Shares shall be deemed Listed.
“Market Value” shall mean, upon Listing, the market value of the outstanding
Shares, measured by taking the average closing price for a single Share over a
period of 30 consecutive trading days, with such period beginning 180 days after
Listing, multiplying that number by the number of Shares outstanding on the date
of measurement.
“Mortgages” shall mean, in connection with mortgage financing provided, invested
in or purchased by the Company, all of the notes, deeds of trust, security
interests or other evidences of indebtedness or obligations, which are secured
or collateralized by Real Property owned by the borrowers under such notes,
deeds of trust, security interests or other evidences of indebtedness or
obligations.
“NASAA Guidelines” shall mean the Statement of Policy Regarding Real Estate
Investment Trusts published by the North American Securities Administrators
Association, Inc. on May 7, 2007, and in effect on the date hereof.


3

--------------------------------------------------------------------------------





“Net Income” shall mean, for any period, the Company’s total revenues applicable
to such period, less the total expenses applicable to such period other than
additions to reserves for depreciation, bad debts or other similar non-cash
reserves and excluding any gain from the sale of any Assets. If the Advisor is
paid a Subordinated Performance Fee in connection with a Listing, “Net Income”
for purposes of calculating Total Operating Expenses, shall exclude the gain
from the Sale of any Assets.
“Net Sales Proceeds” shall mean, in the case of a transaction described in
clause (A) of the definition of Sale, the proceeds of any such transaction less
the amount of selling expenses incurred by or on behalf of the Company,
including all real estate commissions, closing costs and legal fees and
expenses. In the case of a transaction described in clause (B) of such
definition, Net Sales Proceeds means the proceeds of any such transaction less
the amount of selling expenses incurred by or on behalf of the Company,
including any legal fees and expenses and other selling expenses incurred in
connection with such transaction. In the case of a transaction described in
clause (C) of such definition, Net Sales Proceeds means the proceeds of any such
transaction actually distributed to the Company from the Joint Venture less the
amount of any selling expenses, including legal fees and expenses incurred by or
on behalf of the Company (other than those paid by the Joint Venture). In the
case of a transaction or series of transactions described in clause (D) of the
definition of Sale, Net Sales Proceeds means the proceeds of any such
transaction (including the aggregate of all payments under a Mortgage or in
satisfaction thereof other than regularly scheduled interest payments) less the
amount of selling expenses incurred by or on behalf of the Company, including
all commissions, closing costs and legal fees and expenses. In the case of a
transaction described in clause (E) of such definition, Net Sales Proceeds means
the proceeds of any such transaction less the amount of selling expenses
incurred by or on behalf of the Company, including any legal fees and expenses
and other selling expenses incurred in connection with such transaction. In the
case of a transaction described in the last sentence of the definition of Sale,
Net Sales Proceeds means the proceeds of such transaction or series of
transactions less all amounts generated thereby which are reinvested in one or
more Assets within 180 days thereafter and less the amount of any real estate
commissions, closing costs, and legal fees and expenses and other selling
expenses incurred by or allocated to the Company in connection with such
transaction or series of transactions. Net Sales Proceeds shall also include any
consideration (including non-cash consideration such as stock, notes, or other
property or securities) that the Company determines, in its discretion, to be
economically equivalent to proceeds of a Sale, valued in the reasonable
determination of the Company. Net Sales Proceeds shall not include any reserves
established by the Company in its sole discretion.
“Offering” shall mean any public offering and sale of Shares pursuant to an
effective registration statement filed under the Securities Act, other than
Shares offered under any employee benefit plan.
“Operating Expenses” shall mean all costs and expenses paid or incurred by the
Company, as determined under generally accepted accounting principles, which are
in any way related to the operation of the Company or to Company business,
including the Advisory Fee, but excluding (i) the expenses of raising capital
such as Organization and Offering Expenses, legal, audit, accounting,
underwriting, brokerage, listing, registration, and other fees, printing and
other such expenses and tax incurred in connection with the issuance,
distribution, transfer, registration and Listing of the Shares, (ii) interest
payments, (iii) taxes, (iv) non-cash expenditures such as depreciation,
amortization and bad debt reserves, (v) the Subordinated Performance Fee,
(vi) Acquisition Fees and Acquisition Expenses, (vii) real estate commissions on
the Sale of Property, and (viii) other fees and expenses connected with the
acquisition, disposition, management and ownership of real estate interests,
mortgage loans or other property (including the costs of foreclosure, insurance
premiums, legal services, maintenance, repair and improvement of property).
“Organization and Offering Expenses” shall mean any and all costs and expenses
incurred by and to be paid from the Assets in connection with the formation of
the Company and the qualification and registration of an Offering, and the
marketing and distribution of Shares, including, without limitation, total
underwriting and brokerage discounts and commissions (including fees of the
underwriters’ attorneys); expenses for printing, engraving and amending
registration statements or supplementing prospectuses; mailing and distributing
costs; salaries of employees while engaged in sales activity; telephone and
other telecommunications costs; all advertising and marketing expenses
(including the costs related to investor and broker-dealer sales meetings);
charges of transfer agents, registrars, trustees, escrow holders, depositories
and experts; and fees, expenses and taxes related to the filing, registration
and qualification of the sale of the Shares under federal and state laws,
including taxes and fees and accountants’ and attorneys’ fees.


4

--------------------------------------------------------------------------------





“Partnership” shall mean Cole Corporate Income Operating Partnership III, LP, a
Delaware limited partnership, through which the Company may own Assets.
“Person” shall mean an individual, corporation, business trust, estate, trust,
partnership, limited liability company or other legal entity.
“Property” or “Properties” shall mean, as the context requires, any, or all,
respectively, of the Real Property acquired by the Company, either directly or
indirectly (whether through joint venture arrangements or other partnership or
investment interests).
“Prospectus” has the meaning set forth in Section 2(10) of the Securities Act,
including a preliminary prospectus, an offering circular as described in
Rule 253 of the General Rules and Regulations under the Securities Act or, in
the case of an intrastate offering, any document by whatever name known,
utilized for the purpose of offering and selling securities of the Company to
the public.
“Real Property” shall mean land, rights in land (including leasehold interests),
and any buildings, structures, improvements, furnishings, fixtures and equipment
located on or used in connection with land and rights or interests in land.
“REIT” shall mean a corporation, trust, association or other legal entity (other
than a real estate syndication) that is engaged primarily in investing in equity
interests in real estate (including fee ownership and leasehold interests) or in
loans secured by real estate or both in accordance with Sections 856 through 860
of the Code.
“Restricted Person” shall have the meaning set forth in Section 4.04.
“Sale” or “Sales” shall mean any transaction or series of transactions whereby:
(A) the Company or the Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property or portion thereof, including the
lease of any Property consisting of a building only, and including any event
with respect to any Property which gives rise to a significant amount of
insurance proceeds or condemnation awards; (B) the Company or the Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, transfers, conveys, or relinquishes its ownership of
all or substantially all of the interest of the Company or the Partnership in
any Joint Venture in which it is a co-venturer or partner; (C) any Joint Venture
directly or indirectly (except as described in other subsections of this
definition) in which the Company or the Partnership as a co-venturer or partner
sells, grants, transfers, conveys, or relinquishes its ownership of any Property
or portion thereof, including any event with respect to any Property which gives
rise to insurance claims or condemnation awards; (D) the Company or the
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, conveys or relinquishes its interest in any
Mortgage or portion thereof (including with respect to any Mortgage, all
repayments thereunder or in satisfaction thereof other than regularly scheduled
interest payments) and any event with respect to a Mortgage which gives rise to
a significant amount of insurance proceeds or similar awards; or (E) the Company
or the Partnership directly or indirectly (except as described in other
subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other Asset not previously described in this
definition or any portion thereof. Notwithstanding the foregoing, “Sale” or
“Sales” shall not include any transaction or series of transactions specified in
clause (A) through (E) above in which the proceeds of such transaction or series
of transactions are reinvested in one or more Assets within 180 days thereafter.
“Selling Commissions” shall mean any and all commissions payable to
underwriters, dealer managers or other broker-dealers in connection with the
sale of the Shares, including, without limitation, commissions payable to the
Dealer Manager.
“Shares” shall mean any shares of the Company’s common stock, par value $0.01
per share, including Class A Shares and Class T Shares.
“Soliciting Dealers” shall mean broker-dealers who are members of the Financial
Industry Regulatory Authority, Inc., or that are exempt from broker-dealer
registration, and who, in either case, have executed participating broker or
other agreements with the Dealer Manager to sell Shares.
“Sponsor” shall mean Cole Capital Advisors, Inc., a corporation organized under
the laws of Arizona.
“Stockholders” shall mean the record holders of the Shares as maintained in the
books and records of the Company or its transfer agent.


5

--------------------------------------------------------------------------------





“Stockholders’ 6.0% Return” shall mean, as of any date, an aggregate amount
equal to a 6.0% cumulative, non-compounded, annual return on Invested Capital.
“Subordinated Performance Fee” shall mean the fee payable to the Advisor under
certain circumstances as described in Section 3.01(c).
“Termination Date” shall mean the date of termination of this Agreement.
“Value” shall mean, for an Asset, either: (i) the Book Value or (ii) if the
Board has determined an Estimated NAV, then, with respect to any Asset included
in the calculation of such Estimated NAV, the Appraised Value. Any capital
improvements subsequently made to Assets valued at an Appraised Value and not
included in the determination of such Appraised Value will be valued at cost
until the Board determines a new Estimated NAV.

ARTICLE II
THE ADVISOR
2.01     Appointment. The Company hereby appoints the Advisor to serve as its
advisor on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment. By accepting such appointment, the Advisor
acknowledges that it has contractual and fiduciary responsibility to the Company
and the Stockholders.
2.02     Duties of the Advisor. Subject to Section 2.07, the Advisor undertakes
to use its commercially reasonable best efforts to present to the Company
potential investment opportunities consistent with the investment objectives and
policies of the Company as determined and adopted from time to time by the
Board. In performance of this undertaking, subject to the supervision of the
Board and consistent with the provisions of the Company’s most recent Prospectus
for Shares, Articles of Incorporation and Bylaws, the Advisor shall, either
directly or by engaging a duly qualified and licensed Affiliate of the Advisor
or other duly qualified and licensed Person:
 
(a)
serve as the Company’s investment and financial advisor and provide research and
economic and statistical data in connection with the Assets and the Company’s
investment policies;

(b)
provide the daily management of the Company and perform and supervise the
various administrative functions reasonably necessary for the management and
operations of the Company;

(c)
provide property management and leasing services;

(d)
maintain and preserve the books and records of the Company, including stock
books and records reflecting a record of the Stockholders and their ownership of
the Company’s Shares;

(e)
investigate, select, and, on behalf of the Company, engage and conduct business
with such Persons as the Advisor deems necessary to the proper performance of
its obligations hereunder, including but not limited to consultants,
accountants, correspondents, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers, insurance agents, banks, builders, developers,
property owners, mortgagors, property management companies, transfer agents and
any and all agents for any of the foregoing, including Affiliates of the
Advisor, and Persons acting in any other capacity deemed by the Advisor
necessary or desirable for the performance of any of the foregoing services,
including but not limited to entering into contracts in the name of the Company
with any of the foregoing;

(f)
consult with, and provide information to, the officers of the Company and the
Board and assist the Board in the formulation and implementation of the
Company’s financial policies, and, as necessary, furnish the Board with advice
and recommendations with respect to the making of investments consistent with
the investment objectives and policies of the Company and in connection with any
borrowings proposed to be undertaken by the Company;

(g)
subject to the provisions of Sections 2.01(i), 2.02(j) and 2.03 hereof,
(i) locate, analyze and select potential investments in Assets, (ii) structure
and negotiate the terms and conditions of transactions pursuant to which
investment in Assets will be made; (iii) make investments in Assets on behalf of
the Company or the



6

--------------------------------------------------------------------------------





Partnership in compliance with the investment objectives and policies of the
Company; (iv) arrange, structure and negotiate financing and refinancing and
make other changes in the asset or capital structure of, and dispose of,
reinvest the proceeds from the sale of, or otherwise deal with the investments
in, Assets; (v) enter into leases of Property and service contracts for Assets;
and (vi) review and analyze each Property’s operating and capital budget; and,
to the extent necessary, perform all other operational functions for the
maintenance and administration of such Assets, including the servicing of
Mortgages;
(h)
provide the Board with periodic reports regarding prospective investments in
Assets;

(i)
if a transaction requires approval by the Board or the Independent Directors,
deliver to the Board or the Independent Directors, as applicable, all documents
required by them to properly evaluate the proposed transaction;

(j)
obtain the prior approval of a majority of the Independent Directors and a
majority of the Board not otherwise interested in any transaction with the
Advisor or its Affiliates;

(k)
negotiate on behalf of the Company with banks or lenders for loans to be made to
the Company, negotiate on behalf of the Company with investment banking firms
and broker-dealers, and negotiate private sales of Shares and other securities
of the Company or obtain loans for the Company, as and when appropriate, but in
no event in such a way so that the Advisor shall be acting as broker-dealer or
underwriter; and provided, further, that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company;

(l)
obtain reports (which may be prepared by or for the Advisor or its Affiliates),
where appropriate, concerning the value of investments or contemplated
investments of the Company in Assets;

(m)
from time to time, or at any time reasonably requested by the Board, make
reports to the Board of its performance of services to the Company under this
Agreement;

(n)
provide the Company with, or assist the Company in arranging for, all necessary
cash management services;

(o)
deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Assets;

(p)
upon request of the Company, act, or obtain the services of others to act, as
attorney-in-fact or agent of the Company in making, requiring and disposing of
Assets, disbursing, and collecting the funds, paying the debts and fulfilling
the obligations of the Company and handling, prosecuting and settling any claims
of the Company, including foreclosing and otherwise enforcing mortgage and other
liens and security interests comprising any of the Assets;

(q)
arrange for the disposal of Properties on the Company’s behalf in compliance
with the Company’s investment objectives and policies as stated in the Company’s
most recent Prospectus for Shares and advise the Board in connection with
liquidity opportunities;

(r)
supervise the preparation and filing and distribution of returns and reports to
governmental agencies and to Stockholders and other investors and act on behalf
of the Company in connection with investor relations;

(s)
oversee recruitment and hiring of Persons who will have direct responsibility
for the operations of each Property, which may include, but is not limited to,
on-site managers and building and maintenance personnel, and direct and
establish policies for such Persons;

(t)
provide office space, equipment and supplies as required for the performance of
the foregoing services as Advisor;

(u)
assist the Company in preparing all reports and returns required by the U.S.
Securities and Exchange Commission, Internal Revenue Service and other state or
federal governmental agencies;

(v)
advise the Board on the timing and method of providing liquidity opportunities
to the Stockholders; and

(w)
do all things necessary to assure its ability to render the services described
in this Agreement.



7

--------------------------------------------------------------------------------





2.03     Authority of Advisor. Pursuant to the terms of this Agreement,
including the duties set forth in Section 2.02 and the restrictions included in
this Section 2.03 and in Section 2.06, and subject to the continuing and
exclusive authority of the Board over the management of the Company, the Board
hereby delegates to the Advisor the authority to (i) find and evaluate
investment opportunities for the Company and the Partnership consistent with the
Company’s investment objectives, (ii) structure the terms and conditions of
transactions pursuant to which investments will be made or acquired for the
Company or the Partnership, (iii) acquire Properties, make and acquire Mortgages
and other loans and invest in other Assets in compliance with the investment
objectives and policies of the Company, (iv) arrange for financing and
refinancing of Assets, (v) enter into leases for the Properties and service
contracts for the Assets with duly qualified and licensed non-affiliated and
Affiliated Persons, including oversight of non-affiliated and Affiliated Persons
that perform property management, acquisition, advisory, disposition or other
services for the Company, and (vi) arrange for, or provide, accounting and other
record-keeping functions at the Asset level.
The Board may, at any time upon the giving of notice to the Advisor, modify or
revoke the authority set forth in this Section 2.03, provided however, that such
modification or revocation shall be effective upon receipt by the Advisor or
such later date as is specified by the Board and included in the notice provided
to the Company and such modification or revocation shall not be applicable to
investment transactions to which the Advisor has committed the Company prior to
the date of receipt by the Advisor of such notification, or, if later, the
effective date of such modification or revocation specified by the Board.
2.04     Bank Accounts. The Advisor may establish and maintain one or more bank
accounts in the name of the Company, including the designation of authorized
signatories, and may collect and deposit into any such account or accounts, and
disburse from any such account or accounts, any money on behalf of the Company,
under such terms and conditions as the Board may approve, provided that no funds
of the Company or the Partnership shall be commingled with the funds of the
Advisor; and the Advisor shall from time to time, upon request by the Board, its
Audit Committee or the auditors of the Company, render appropriate accountings
of such collections and payments to the Board, its Audit Committee and the
auditors of the Company.
2.05     Records; Access. The Advisor shall maintain appropriate records of all
its activities hereunder and make such records available for inspection by the
Board and by counsel, auditors and authorized agents of the Company, at any time
or from time to time, upon reasonable request, during normal business hours. The
Advisor shall at all reasonable times have access to the books and records of
the Company.
2.06     Limitations on Activities. Anything else in this Agreement to the
contrary notwithstanding, the Advisor shall refrain from taking any action
which, in its sole judgment made in good faith, would (a) adversely affect the
status of the Company as a REIT, (b) subject the Company to regulation under the
Investment Company Act of 1940, as amended, (c) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, the Shares or its other securities, or (d) not be
permitted by the Articles of Incorporation or Bylaws, except if such action
shall be ordered by the Board, in which case the Advisor shall notify promptly
the Board of the Advisor’s judgment of the potential impact of such action and
shall refrain from taking such action until it receives further clarification or
instructions from the Board. In such event the Advisor shall have no liability
for acting in accordance with the specific instructions of the Board so given.
Notwithstanding the foregoing, the Advisor, its directors, officers, employees
and stockholders, and the directors, officers, employees and stockholders of the
Advisor’s Affiliates shall not be liable to the Company or to the Board or the
Stockholders for any act or omission by the Advisor, its directors, officers,
employees or stockholders, or for any act or omission of any Affiliate of the
Advisor, its directors, officers, employees or stockholders, except as provided
in Section 5.02 of this Agreement.
2.07     Other Activities of the Advisor. Nothing in this Agreement shall
prevent the Advisor or its Affiliates from engaging in other activities,
including, without limitation, the rendering of advice to other Persons
(including other REITs) and the management of other programs advised, sponsored
or organized by the Advisor or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, employee, or stockholder of the
Advisor or its Affiliates to engage in any other business or to render services
of any kind to any other Person. The Advisor may, with respect to any investment
in which the Company is a participant, also render advice and service to each
and every other participant therein. The Advisor shall report to the Board the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, which creates or could create a conflict of interest between the
Advisor’s obligations to the Company and its obligations to or its interest in
any other Person. The Advisor or its Affiliates shall promptly disclose to the
Board knowledge of such condition or circumstance. If the Sponsor,


8

--------------------------------------------------------------------------------





Advisor, any Director or Affiliates thereof have sponsored other investment
programs with similar investment objectives which have investment funds
available at the same time as the Company, it shall be the duty of the Board
(including the Independent Directors) to adopt the method set forth in the
Company’s most recent Prospectus for its Shares or another reasonable method by
which investments are to be allocated to the competing investment entities and
to use their best efforts to apply such method fairly to the Company.

ARTICLE III
COMPENSATION
3.01     Fees.
(a)
Advisory Fee. On the last day of each month, the Company shall pay to the
Advisor a monthly Advisory Fee based upon the monthly Average Invested Assets.
The Advisory Fee shall be calculated according to the following schedule:

Monthly Average Invested Assets
 
Annual Fee Rate for
Assets in Each Range
$0 — $2 billion
 
0.75
%
Over $2 billion — $4 billion
 
0.70
%
Over $4 billion
 
0.65
%



The Advisory Fee shall be applied according to the above schedule for each level
of monthly Average Invested Assets, resulting in a blended annualized rate for
fees paid in respect of Average Invested Assets in excess of $2 billion. For
example, the annualized rate for fees paid in respect of Average Invested Assets
of $5 billion is 0.71% (i.e. the quotient of (1) the sum of (x) the product of
$2 billion multiplied by 0.75%, and (y) the product of $2 billion multiplied by
0.70%, and (z) the product of $1 billion multiplied by 0.65%, divided by (2) $5
billion). Any portion of the Advisory Fee may be deferred and paid in a
subsequent period upon the mutual agreement of the parties hereto.
(b)
Acquisition Fees. The Company shall pay the Advisor, or an Affiliate of the
Advisor, a fee in the amount of 2.0% of the Contract Purchase Price of each
Asset as Acquisition Fees. The total of all Acquisition Fees and any Acquisition
Expenses shall be limited in accordance with the Articles of Incorporation.
Acquisition Fees shall be paid as follows: (1) for real property (including
properties where development/redevelopment is expected), at the time of
acquisition, (2) for development/redevelopment projects (other than the initial
acquisition of the real property), at the time a final budget is approved, and
(3) for loans and similar assets (including without limitation mezzanine loans),
quarterly based on the value of loans made or acquired. In the case of a
development/redevelopment project subject to clause (2) above, upon completion
of the development/redevelopment project, the Advisor shall determine the actual
amounts paid. To the extent the amounts actually paid vary from the budgeted
amounts on which the Acquisition Fee was initially based, the Advisor will pay
or invoice the Company for 2.0% of the budget variance such that the Acquisition
Fee is ultimately 2.0% of amounts expended on such development/redevelopment
project. Any portion of the Acquisition Fee may be deferred and paid in a
subsequent period upon the mutual agreement of the parties hereto.

(c)
Subordinated Performance Fee. The Company shall pay the Advisor a Subordinated
Performance Fee in connection with any one of the following events:

(1)
Upon Listing, the Advisor shall be entitled to a Subordinated Performance Fee in
an amount equal to 15.0% of the amount by which (i) the Market Value of the
Company’s outstanding Shares plus distributions paid by the Company prior to
Listing, exceeds (ii) the sum of (A) 100% of Invested Capital and (B) the total
Distributions required to be paid to the Stockholders in order to pay the
Stockholders’ 6.0% Return from inception through the date that Market Value is
determined. The Company shall have the option to pay such fee in the form of
cash, Shares, a non-interest bearing promissory note, or any combination of the
foregoing. If the Company pays such fee with a non-interest bearing promissory
note, payment in full shall be made from the Net Sales Proceeds of the



9

--------------------------------------------------------------------------------





first Sale completed by the Company after Listing. If the Net Sales Proceeds
from the first Sale after Listing are insufficient to pay the promissory note in
full, then the promissory note shall be paid in part with such Net Sales
Proceeds, and in part from the Net Sales Proceeds from the next successive Sale
until the amount owing pursuant to such promissory note is paid in full. If the
promissory note has not been paid in full within five years from the date of
Listing, then the Advisor, or its successors or assigns, may elect to convert
the unpaid balance into Shares at a price per Share equal to the average closing
price of the Shares over the ten trading days immediately preceding the date of
such election. If the Shares are no longer Listed at such time as the promissory
note becomes convertible into Shares as provided by this paragraph, then the
price per Share, for purposes of conversion, shall equal the fair market value
for the Shares as determined by the Board based upon the Appraised Value of the
Assets as of the date of election.
(2)
Upon a Sale of the Company or all of, or substantially all of, the Company’s
Assets, the Advisor shall be entitled to the Subordinated Performance Fee in an
amount equal to 15.0% of Net Sale Proceeds remaining after the Stockholders have
received Distributions equal to the sum of the Stockholders’ 6.0% Return and
100% of Invested Capital. The Company shall have the option to pay such fee in
the form of cash, Shares, a non-interest bearing promissory note, or any
combination of the foregoing.

(3)
Upon termination of this Agreement, unless such termination is by the Company
because of a material breach of this Agreement by the Advisor or occurs upon a
Change of Control, the Advisor shall be entitled to receive a payment of the
Subordinated Performance Fee equal to 15.0% of the amount, if any, by which
(i) the Appraised Value of the Assets, including any applicable portfolio
premium or discount, on the Termination Date, less the amount of all
indebtedness secured by the Assets, plus the total Distributions paid to
Stockholders from the Company’s inception through the Termination Date, exceeds
(ii) Invested Capital plus an amount equal to the Stockholders’ 6.0% Return from
inception through the Termination Date. The Company shall pay such Subordinated
Performance Fee at such time as the Company completes the first Sale after the
Termination Date. Payment shall be made from the Net Sales Proceeds of such
Sale. The Company shall have the option to pay such fee in the form of cash,
Shares, a non-interest bearing promissory note, or any combination of the
foregoing. If the Net Sales Proceeds from the first Sale after the Termination
Date are insufficient to pay the Subordinated Performance Fee in full, then the
Subordinated Performance Fee shall be paid in part with such Net Sales Proceeds,
and in part from the Net Sales Proceeds from the next successive Sale until the
Subordinated Performance Fee is paid in full. If the Subordinated Performance
Fee has not been paid in full within five years from the Termination Date, then
the Advisor, its successors or assigns, may elect to convert the balance of the
fee into Shares at a price per Share equal to the average closing price of the
Shares over the ten trading days immediately preceding the date of such election
if the Shares are Listed at such time. If the Shares are not Listed at such
time, the Advisor, its successors or assigns, may elect to convert the balance
of the fee into Shares at a price per Share equal to the fair market value for
the Shares as reasonably determined by the Board. Notwithstanding the foregoing,
if termination occurs upon a Change of Control, the Advisor shall be entitled to
payment of the Subordinated Performance Fee equal to 15.0% of the amount, if
any, by which (i) the value of the Assets on the Termination Date as determined
in good faith by the Board, including a majority of the Independent Directors,
based upon such factors as the consideration paid in connection with the Change
of Control and the most recent Appraised Value of the Assets, including any
applicable portfolio premium or discount, less the amount of all indebtedness
secured by the Assets, plus the total Distributions paid to Stockholders from
the Company’s inception through the Termination Date, exceeds (ii) Invested
Capital plus an amount equal to the Stockholders’ 6.0% Return from inception
through the Termination Date. No deferral of payment of the Subordinated
Performance Fee may be made under this paragraph of this Section 3.01(c). In the
event that the Advisor disagrees with the valuation of Shares pursuant to this
Section 3.01(c) where the Shares are not Listed for purposes of determining the
number of Shares to be issued to the Advisor following the Advisor’s election to
convert the balance of the Subordinated Performance Fee owed to the Advisor,
then the fair market value of such Shares shall be determined by an Independent
Expert of equity value selected by the Advisor.



10

--------------------------------------------------------------------------------





(d)
Disposition Fee. If the Advisor or an Affiliate of the Advisor provides a
substantial amount of the services (as determined by a majority of the
Independent Directors) in connection with the Sale of one or more Properties (or
the Company’s entire portfolio), the Advisor or such Affiliate shall receive a
Disposition Fee equal to up to one-half of the real estate or brokerage
commission paid to the Company by Persons not affiliated with the Advisor on the
Sale of the Property, not to exceed 1% of the Contract Sales Price of each
Property sold; provided, however, in no event may the total Disposition Fee paid
to the Advisor or an Affiliate of the Advisor, and any Persons not affiliated
with the Advisor, exceed the lesser of (i) the Competitive Real Estate
Commission or (ii) 6.0% of the Contract Sales Price of a Property.

(e)
Financing Coordination Fee. For services provided by the Advisor in connection
with any Financing to acquire Property, the Company shall pay the Advisor a
Financing Coordination Fee in the amount of 1% of the amount available and/or
outstanding under such Financing; provided, however, (i) the Advisor shall not
be entitled to such fee on any refinanced indebtedness or obligation where the
Advisor previously received such a fee on the original indebtedness or
obligation unless (1) the maturity date of the original indebtedness or
obligation is scheduled to occur less than one year after the date of the
refinanced indebtedness or obligation and the refinanced indebtedness or
obligation has a term of at least five years or (2) the refinanced indebtedness
or obligation is approved by a majority of the Independent Directors, and
(ii) no such fee will be paid in connection with any loans advanced by an
Affiliate of the Advisor. No Financing Coordination Fees will be paid on loan
proceeds from any line of credit unless all net offering proceeds received as of
the date proceeds from the line of credit are drawn for the purpose of acquiring
properties or other permitted investments (other than reasonable working capital
reserves) have been invested. In addition, with respect to any revolving line of
credit, the Advisor shall receive Financing Coordination Fees only in connection
with amounts being drawn for the first time and not upon any re-drawing of
amounts that previously had been repaid by the Company.

3.02     Expenses.
(a)
In addition to the compensation paid to the Advisor pursuant to Section 3.01
hereof, the Company shall pay directly or reimburse the Advisor, as applicable,
for all of the expenses paid or incurred by the Advisor in connection with the
services it provides to the Company pursuant to this Agreement, including, but
not limited to:

(i) Organization and Offering Expenses; provided, however, that within 60 days
after the end of the month in which an Offering terminates, the Advisor shall
reimburse the Company for any Organization and Offering Expenses reimbursed by
the Company to the Advisor to the extent that such reimbursements exceed 1.0% of
the Gross Proceeds raised in the completed Offering and the Advisor shall be
responsible for the payment of Organization and Offering Expenses in excess of
1.0% of the Gross Proceeds; and provided, further, that the Company shall not
reimburse the Advisor for Organization and Offering Expenses in connection with
an Offering that relates solely to the offer and sale of Shares pursuant to a
distribution reinvestment plan;
(ii) Acquisition Expenses incurred in connection with the selection and
acquisition of Assets in an amount estimated to be up to 0.5% of the Contract
Purchase Price;
(iii) the actual cost of goods, services and materials used by the Company and
obtained from Persons not affiliated with the Advisor, other than Acquisition
Expenses, including property management and leasing services;
(iv) interest and other costs for borrowed money, including discounts, points
and other similar fees;
(v) taxes and assessments on income or property and taxes as an expense of doing
business;
(vi) costs associated with insurance required in connection with the business of
the Company or by the Board;
(vii) expenses of managing and operating Assets owned by the Company, whether
payable to an Affiliate of the Company, including total compensation and
personnel-related expenses, unless otherwise waived, in whole or in part, by the
Affiliate in its sole discretion, of all on-site and off-site employees of the
Affiliate who are engaged in the operation, management, maintenance and leasing
or access control of the Asset, or to a non-affiliated Person;
    


11

--------------------------------------------------------------------------------





(viii) all expenses in connection with payments to the Board for attendance at
meetings of the Board and Stockholders;
(ix) expenses associated with Listing or with the issuance and distribution of
Shares and other securities of the Company, such as Selling Commissions and
fees, advertising expenses, taxes, legal and accounting fees, and Listing and
registration fees;
(x) expenses connected with payments of Distributions in cash or otherwise made
or caused to be made by the Company to the Stockholders;(xi) expenses of
organizing, reorganizing, liquidating or dissolving the Company or amending the
Articles of Incorporation or the Bylaws;
(xii) expenses of any third party transfer agent for the Shares and of
maintaining communications with Stockholders, including the cost of preparation,
printing, and mailing annual reports and other Stockholder reports, proxy
statements and other reports required by governmental entities;
(xiii) administrative service expenses, including all costs and expenses
incurred by Advisor in fulfilling its duties hereunder, including but not
limited to, the total compensation and personnel-related expenses of all
employees of Advisor or its Affiliates who are engaged in the management,
administration, operations, and marketing of the Company and its Assets;
provided, however, that the Company shall not reimburse the Advisor for
compensation paid to (1) persons who are executive officers of the Company or
(2) employees in connection with services for which the Advisor receives an
Acquisition Fee, Financing Coordination Fee or Disposition Fee; and
(xiv) audit, accounting and legal fees, and other fees and expenses associated
with regulatory compliance.
(b)
Expenses incurred by the Advisor on behalf of the Company and payable pursuant
to this Section 3.02 shall be reimbursed no less than quarterly to the Advisor
within 60 days after the end of each quarter. The Advisor shall prepare a
statement documenting the expenses of the Company during each quarter, and shall
deliver such statement to the Company within 45 days after the end of each
quarter.

3.03     Other Services. Should the Board request that the Advisor or any
director, officer or employee thereof render services for the Company other than
set forth in Section 2.02, or should the Advisor or an Affiliate of the Advisor
provide a substantial amount of the services (as determined by a majority of the
Independent Directors) in connection with the Sale of one or more Assets that
are not Properties, such services shall be separately compensated at such rates
and in such amounts as are agreed by the Advisor and the Board, subject to the
limitations contained in the Articles of Incorporation, and shall not be deemed
to be services pursuant to the terms of this Agreement; provided, however, in no
event may the compensation agreed upon by the Advisor and the Board in
connection with the Sale of one or more Assets that are not Properties, if any,
exceed 1% of the total consideration provided for in the sales contract for the
sale of each such Asset sold; and provided, further, that any such compensation
must be approved by a majority of the Independent Directors.
3.04     Reimbursement to the Advisor. The Company shall not reimburse the
Advisor, at the end of any fiscal quarter, for any Operating Expenses to the
extent that, in the four consecutive fiscal quarters then ended (the “Expense
Year”) the Operating Expenses exceed (the “Excess Amount”) the greater of (i) 2%
of Average Invested Assets or (ii) 25% of Net Income (the “2%/25% Guidelines”)
for that period of four consecutive quarters unless the Independent Directors
determine that such excess was justified, based on unusual and nonrecurring
factors which the Independent Directors deem sufficient. If the Independent
Directors do not approve such excess as being so justified, any Excess Amount
paid to the Advisor during a fiscal quarter shall be repaid to the Company. If
the Independent Directors determine such excess was justified, then within 60
days after the end of any fiscal quarter of the Company for which total
reimbursed Operating Expenses for the Expense Year exceed the 2%/25% Guidelines,
the Advisor, at the direction of the Independent Directors, shall cause such
fact to be disclosed in the next quarterly report of the Company or in a
separate writing and sent to the stockholders, together with an explanation of
the factors the Independent Directors considered in determining that such excess
expenses were justified. The Company will ensure that such determination will be
reflected in the minutes of the meetings of the Board. All figures used in the
foregoing computation shall be determined in accordance with generally accepted
accounting principles applied on a consistent basis.


12

--------------------------------------------------------------------------------






ARTICLE IV
TERM AND TERMINATION
4.01     Term; Renewal. Subject to Section 4.02 hereof, this Agreement has a
one-year term and shall continue in force until the first anniversary of the
date hereof. Thereafter, this Agreement may be renewed for an unlimited number
of successive one-year terms upon mutual consent of the parties. It is the
Board’s duty to evaluate the performance of the Advisor annually before renewing
the Agreement, and each such renewal shall be for a term of no more than one
year.4.02 Termination. This Agreement will automatically terminate upon Listing.
This Agreement also may be terminated at the option of either party upon 60
days’ written notice without cause or penalty (if termination is by the Company,
then such termination shall be upon the approval of a majority of the
Independent Directors). Notwithstanding the foregoing, the provisions of this
Agreement which provide for payment to the Advisor of expenses, fees or other
compensation following the date of termination (i.e., Sections 3.01(c) and 4.03)
shall continue in full force and effect until all amounts payable thereunder to
the Advisor are paid in full. The provisions of Sections 2.05, 2.06 and 4.03
through 6.10 shall survive the termination of this Agreement.
4.03     Payments to and Duties of Advisor upon Termination.
(a)
After the Termination Date, the Advisor shall not be entitled to compensation
for further services hereunder except it shall be entitled to and receive from
the Company within 30 days after the effective date of such termination all
unpaid reimbursements of expenses, subject to the provisions of Section 3.04
hereof, and all contingent liabilities related to fees payable to the Advisor
prior to termination of this Agreement, provided that the Subordinated
Performance Fee, if any, shall be paid in accordance with the provisions of
Section 3.01(c).

(b)
The Advisor shall promptly upon termination:

(i) pay over to the Company all money collected and held for the account of the
Company pursuant to this Agreement, after deducting any accrued compensation and
reimbursement for its expenses to which it is then entitled;
(ii) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board;
(iii) deliver to the Board all assets, including the Assets, and documents of
the Company then in the custody of the Advisor; and
(iv) cooperate with, and take all reasonable actions requested by, the Company
to provide an orderly management transition.
4.04     Non-Solicitation. Except as consented to in writing by the Advisor,
during the period commencing on the effective date of this Agreement and ending
one year following the Termination Date, the Company shall not, and shall cause
any other affiliated or related Person not to, directly or indirectly
(a) solicit or encourage any officer, director or management employee, or any
other employee with whom the Company or its affiliates came into contact in
connection with the services to be provided under this Agreement (each, a
“Restricted Person”) to leave the employment or other service of the Advisor or
any of its Affiliates, or (b) hire or pay any compensation to any Restricted
Person currently employed or engaged by the Advisor or any of its Affiliates, or
who has left the employment of or engagement by the Advisor or any of its
Affiliates within the period beginning one year prior to the Termination Date
and ending one year following the Termination Date. During the period commencing
on the effective date of this Agreement and ending one year following the
Termination Date, the Company will not, whether for its own account or for the
account of any other Person, intentionally interfere with the relationship of
the Advisor or any of its Affiliates with any Person who during the term of this
Agreement is or was a lender, investor, tenant, co-developer, joint venturer or
client of, or maintained a contractual relationship with, the Advisor or any of
its Affiliates.


13

--------------------------------------------------------------------------------






ARTICLE V
INDEMNIFICATION
5.01     Indemnification by the Company.
 
(a)
The Company shall indemnify and hold harmless the Advisor and its Affiliates,
including their respective officers, directors, partners and employees, from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance, subject to any limitations imposed by the laws of
the State of Maryland, the Articles of Incorporation and the NASAA Guidelines
under the Articles of Incorporation. The Company shall not indemnify or hold
harmless the Advisor or its Affiliates, including their respective officers,
directors, partners and employees, for any liability or loss suffered by the
Advisor or its Affiliates, including their respective officers, directors,
partners and employees, nor shall it provide that the Advisor or its Affiliates,
including their respective officers, directors, partners and employees, be held
harmless for any loss or liability suffered by the Company, unless all of the
following conditions are met: (i) the Advisor or its Affiliates, including their
respective officers, directors, partners and employees, have determined, in good
faith, that the course of conduct which caused the loss or liability was in the
best interests of the Company; (ii) the Advisor or its Affiliates, including
their respective officers, directors, partners and employees, were acting on
behalf of or performing services of the Company; (iii) such liability or loss
was not the result of negligence or misconduct by the Advisor or its Affiliates,
including their respective officers, directors, partners and employees; and
(iv) such indemnification or agreement to hold harmless is recoverable only out
of the Company’s net assets and not from Stockholders. Notwithstanding the
foregoing, the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, shall not be indemnified by the Company for
any losses, liability or expenses arising from or out of an alleged violation of
federal or state securities laws by such party unless one or more of the
following conditions are met: (i) there has been a successful adjudication on
the merits of each count involving alleged securities law violations as to the
particular indemnitee; (ii) such claims have been dismissed with prejudice on
the merits by a court of competent jurisdiction as to the particular indemnitee;
and (iii) a court of competent jurisdiction approves a settlement of the claims
against a particular indemnitee and finds that indemnification of the settlement
and the related costs should be made, and the court considering the request for
indemnification has been advised of the position of the Securities and Exchange
Commission and of the published position of any state securities regulatory
authority in which securities of the Company were offered or sold as to
indemnification for violations of securities laws.

(b)
The Articles of Incorporation provide that the advancement of Company funds to
the Advisor or its Affiliates, including their respective officers, directors,
partners and employees, for legal expenses and other costs incurred as a result
of any legal action for which indemnification is being sought is permissible
only if all of the following conditions are satisfied: (i) the legal action
relates to acts or omissions with respect to the performance of duties or
services on behalf of the Company; (ii) the legal action is initiated by a
third-party who is not a Stockholder or the legal action is initiated by a
Stockholder acting in his or her capacity as such and a court of competent
jurisdiction specifically approves such advancement; (iii) the Advisor or its
Affiliates, including their respective officers, directors, partners and
employees, undertake to repay the advanced funds to the Company together with
the applicable legal rate of interest thereon, in cases in which such Advisor or
its Affiliates, including their respective officers, directors, partners and
employees, are found not to be entitled to indemnification.

(c)
Notwithstanding the provisions of this Section 5.01, the Advisor shall not be
entitled to indemnification or be held harmless pursuant to this Section 5.01
for any activity which the Advisor shall be required to indemnify or hold
harmless the Company pursuant to Section 5.02.

5.02     Indemnification by Advisor. The Advisor shall indemnify and hold
harmless the Company from contract or other liability, claims, damages, taxes or
losses and related expenses including attorneys’ fees, to the extent that
(i) such liability, claims, damages, taxes or losses and related expenses are
not fully reimbursed by insurance and (ii) are incurred by reason of the
Advisor’s bad faith, fraud, misfeasance, misconduct, negligence or reckless


14

--------------------------------------------------------------------------------





disregard of its duties. The Advisor shall not be held responsible for any
action of the Board in following or declining to follow any advice or
recommendation given by the Advisor.

ARTICLE VI
MISCELLANEOUS
6.01     Assignment to an Affiliate. This Agreement may be assigned by the
Advisor to an Affiliate of the Advisor with the approval of a majority of the
Board (including a majority of the Independent Directors). The Advisor may
assign any rights to receive fees or other payments under this Agreement without
obtaining the approval of the Board. This Agreement shall not be assigned by the
Company without the consent of the Advisor, except in the case of an assignment
by the Company to a corporation or other organization which is a successor to
all of the assets, rights and obligations of the Company, in which case such
successor organization shall be bound hereunder and by the terms of said
assignment in the same manner as the Company is bound by this Agreement. This
Agreement shall be binding on successors to the Company resulting from a Change
of Control or sale of all or substantially all the assets of the Company or the
Partnership, and shall likewise be binding upon any successor to the Advisor.
6.02     Relationship of Advisor and Company. The Company and the Advisor are
not partners or joint venturers with each other, and nothing in this Agreement
shall be construed to make them such partners or joint venturers or impose any
liability as such on either of them.
6.03     Notices. Any notice, report or other communication required or
permitted to be given hereunder shall be in writing unless some other method of
giving such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:
To the Directors and to the Company:
  
Cole Office & Industrial REIT (CCIT III), Inc.
 
  
2325 E. Camelback Road, Suite 1100
 
  
Phoenix, Arizona 85016
 
  
Attention: Chief Executive Officer and President
 
 
 
To the Advisor:
  
Cole Corporate Income Advisors III, LLC
 
  
2325 E. Camelback Road, Suite 1100
 
  
Phoenix, Arizona 85016
 
  
Attention: President

Either party shall, as soon as reasonably practicable, give notice in writing to
the other party of a change in its address for the purposes of this
Section 6.03.
6.04     Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
6.05     Choice of Law; Venue. The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of Arizona,
and venue for any action brought with respect to any claims arising out of this
Agreement shall be brought exclusively in Maricopa County, Arizona.
6.06     Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended, in whole or in part, except by an agreement in writing signed by each
of the parties hereto, or their respective successors or assignees.


15

--------------------------------------------------------------------------------





6.07     Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
6.08     Gender; Number. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
6.09     Headings. The titles and headings of sections and subsections contained
in this Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.
6.10     Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
6.11     Initial Investment. The Advisor or one of its Affiliates has
contributed $200,000 (the “Initial Investment”) in exchange for the initial
issuance of Class A Shares of the Company. The Advisor or its Affiliates may not
sell any of such shares purchased with the Initial Investment while the Advisor
acts in an advisory capacity to the Company; provided, however, the Advisor and
its Affiliates may transfer such shares to their Affiliates. The restrictions
included above shall not apply to any Shares acquired by the Advisor or its
Affiliates other than such shares acquired through the Initial Investment.
Neither the Advisor nor its Affiliates shall vote any Shares they now own, or
hereafter acquire, or consent to have such Shares voted on matters submitted to
the Stockholders regarding (i) the removal of Cole Corporate Income Advisors
III, LLC or any of its Affiliates as the Advisor; (ii) the removal of any member
of the Board or (iii) any transaction by and between the Company and the
Advisor, a member of the Board or any of their Affiliates.
6.12     Cole Name. The Advisor and its Affiliates have a proprietary interest
in the name “Cole.” The Advisor hereby grants to the Company a non-transferable,
non-assignable, non-exclusive royalty-free right and license to use the name
“Cole” during the term of this Agreement. Accordingly, and in recognition of
this right, if at any time the Company ceases to retain the Advisor or one of
its Affiliates to perform advisory services for the Company, the Company shall,
promptly, but in any case within 30 days (or such longer period of time as
agreed to by the Advisor in its sole discretion), after receipt of a written
request from the Advisor, cease to conduct business under or use the name “Cole”
or any derivative thereof and the Company shall change its name and the names of
any of its subsidiaries to a name that does not contain the name “Cole” or any
other word or words that might, in the reasonable discretion of the Advisor, be
susceptible of indication of some form of relationship between the Company and
the Advisor or any its Affiliates. At such time, the Company will also make any
changes to any trademarks, servicemarks or other marks necessary to remove any
references to the word “Cole.” Consistent with the foregoing, it is specifically
recognized that the Advisor or one or more of its Affiliates has in the past and
may in the future organize, sponsor or otherwise permit to exist other
investment vehicles (including vehicles for investment in real estate) and
financial and service organizations having “Cole” as a part of their name, all
without the need for any consent (and without the right to object thereto) by
the Company. The Advisor shall have discretion over the Company’s use of the
name “Cole” and the Company’s use of the “Cole” name will be in strict
accordance with any quality standards and specifications that may be established
by Advisor and communicated to Company from time to time.
[THE REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]


16

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Advisory Agreement as
of the date and year first above written.
 
COLE OFFICE & INDUSTRIAL REIT (CCIT III), INC.
 
 
 
 
 
By:
 
/s/ Nathan D. DeBacker
 
 
 
Name: Nathan D. DeBacker
 
 
 
Title: Chief Financial Officer and Treasurer
 
 
 
 
 
COLE CORPORATE INCOME ADVISORS III, LLC
 
 
 
 
 
By:
 
/s/ Michael J. Bartolotta
 
 
 
Name: Michael J. Bartolotta
 
 
 
Title: Executive Vice President, Chief Financial Officer





17